Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered; wherein:
claims 1, 2, 6, 7, 9, 11, 12, 14, and 16 have been amended; and
claim 10 was previously canceled.

DETAILED ACTION
Claims 1 – 9 and 11 – 17 remain pending and have been examined.

Response to Amendment
Claim objections for claims 2 – 5, 6 – 9, and 11 – 17 are withdrawn in view of Applicant’s amendments.

Response to Arguments
Applicants’ arguments regarding claims 1 and 9 (remark; p. 10: last full paragraph) have been fully considered but they are not persuasive.
Regarding amended claim 1, Applicant argues that “Accordingly, Peranandam and Ignatyev, whether considered alone or in combination with each other, fail to teach or suggest, ‘based on the output data, identifying unexplored output space defined by respective outputs not represented in the output data used to train the reference model’ and ‘selecting an output value within the unexplored output space and within a domain of possible output values of the SUT, so as to define a selected output value,’…” (Remark; p. 10: last full paragraph.)
Examiner respectfully disagrees.  Peranandam also discloses based on the output data, identifying unexplored output space defined by respective outputs not represented in the output data used to train the reference model (Peranandam; Fig. 3, [0030 – 0031] At step 114, having determined at step 110 that less than 100% coverage is achieved, the host machine 12 of FIG. 1 identifies any uncovered test cases or targets (unexplored output space) in the PDM 16 and proceeds to step 116.
At step 116, the host machine 12 proceeds to automatically generate additional test data to cover these uncovered targets of the PDM 16. Two example methods for obtaining a complete test suite include a formal methods-based method and a heuristics-based guided technique to dynamically approximate expressions or functions of any test cases that are not covered by the initial set of test cases) (emphasis added);
selecting an output value within the unexplored output space and within a domain of possible output values of the SUT, so as to define a selected output value (Peranandam; [0019] The host machine 12 shown in FIG. 1 is configured to receive an input set 14 and record the input set 14 in memory 24. The input set 14 may include at least the SUT 15, the PDM 16, and test coverage criteria 17…That is, by processing the input set 14, the host machine 12 can use the tool 50 to extract an output set 18 (output values), with the output set 18 forming a specific set of test cases (output values) or targets for testing the SUT 15.  [0022] Therefore, in order to achieve full test coverage, the host machine 12 of FIG. 1 also generates additional test cases at the level of the PDM 16 and maps these test cases back to the boundary 33 of the SUT code 150, e.g., using forward/backward propagation techniques and/or heuristic guided techniques. The test cases (output values) from PDM 16 may be the values of the boundary 43. The values of the boundary 43 are then forward/back-propagated to the boundary 33 of the SUT code 150…; 
Fig. 3, [0030 – 0031] At step 114, having determined at step 110 that less than 100% coverage is achieved, the host machine 12 of FIG. 1 identifies any uncovered test cases or targets in the PDM 16 and proceeds to step 116.
At step 116, the host machine 12 proceeds to automatically generate additional test data to cover these uncovered targets of the PDM 16. Two example methods for obtaining a complete test suite include a formal methods-based method and a heuristics-based guided technique to dynamically approximate expressions or functions of any test cases that are not covered by the initial set of test cases) (emphasis added.)
Peranandam and Ignatyev read onto limitations of claim 1; therefore, claim 1 and its dependent claims remain rejected.
Claim 9 recites similar amendments as claim 1; therefore, claim 9 and its dependent claims also remain rejected.

Claim Objections
Claims 1 – 9 and 11 – 17 are objected to because of the following informalities:  
Claim 1
	Line 10; should remove “, so as”.  “so as” seems redundant.
Claim 2
	Line 2; change “value” to --values--.
	Line 4; change “input value” to --input values--.
Claim 4
	Line 3; change “input value” to --input values--.
Claims 3, 5, 6, and 8
	These claims are dependent claims of claim 1 and 2 either directly or indirectly; therefore, they inherit the same issues of claims 1 and 2.
Claim 7
	Line 3; insert --the-- before “restrictions”.
	Last line; change “an” to --the--.
Claim 9
	Line 11; should remove “, so as”.  “so as” seems redundant.
Claim 16
	Line 4; insert --the-- before “restrictions”.
	Last line; insert --the-- before “unexplored”.
Claims 11 – 15 and 17
	These claims are dependent claims of claim 9 either directly or indirectly; therefore, they inherit the same issues of claim 9.
Appropriate correction is required.

Claim Interpretation
Claims 15 – 17 recite output generator.  The term “output generator” meets 3-prong analysis. Therefore, claims 15 – 17 are being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 7, 9, and 11 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Peranandam et al. (Pub. No. US 2013/0074040 A1; hereinafter Peranandam) in view of IGNATYEV (Pub. No. US 2017/0236060 A1; hereinafter Ignatyev.)

Claim 1
Peranandam teaches a method for testing software applications in a system under test (SUT) (Peranandam; Fig. 1, [0012] …The present system 10 is configured for automatically generating test cases for the testing of software implementation code, i.e., software under test (SUT) 15, with respect to a partial design model (PDM) as explained below…; and, [0016]) comprising: 
building a reference model of the SUT, the reference model comprising a computer-based; 
the reference model using input data and corresponding output data generated by the SUT (Peranandam; Figs. 1 & 2, [0020 – 0021] Referring to FIG. 2, a basic logic flow diagram describes the boundary conditions occurring with a partial model (high-level model), e.g., the PDM 16 of FIG. 1…The present system 10 of FIG. 1 therefore generates an initial set of test cases from the SUT code 150 and logs the boundary values on the partial model code 160 for this initial set of test cases. The logged values by the host machine 12 are used in PDM 16 to measure the coverage obtained by the initial set of test cases. As noted above, the system 10 identifies the partial model code 160 boundaries in the SUT code 150 and enables such logging capability of the boundary 43. The host machine 12 of FIG. 1 strives for full test coverage with respect to the specific coverage criteria 17 shown in FIG. 1.); 
based on the output data, identifying unexplored output space defined by respective outputs not represented in the output data used to train the reference model (Peranandam; Fig. 3, [0030 – 0031] At step 114, having determined at step 110 that less than 100% coverage is achieved, the host machine 12 of FIG. 1 identifies any uncovered test cases or targets (unexplored output space) in the PDM 16 and proceeds to step 116.
At step 116, the host machine 12 proceeds to automatically generate additional test data to cover these uncovered targets of the PDM 16. Two example methods for obtaining a complete test suite include a formal methods-based method and a heuristics-based guided technique to dynamically approximate expressions or functions of any test cases that are not covered by the initial set of test cases) (emphasis added);
selecting an output value within the unexplored output space and within a domain of possible output values of the SUT, so as to define a selected output value (Peranandam; [0019] The host machine 12 shown in FIG. 1 is configured to receive an input set 14 and record the input set 14 in memory 24. The input set 14 may include at least the SUT 15, the PDM 16, and test coverage criteria 17…That is, by processing the input set 14, the host machine 12 can use the tool 50 to extract an output set 18 (output values), with the output set 18 forming a specific set of test cases (output values) or targets for testing the SUT 15.  [0022] Therefore, in order to achieve full test coverage, the host machine 12 of FIG. 1 also generates additional test cases at the level of the PDM 16 and maps these test cases back to the boundary 33 of the SUT code 150, e.g., using forward/backward propagation techniques and/or heuristic guided techniques. The test cases (output values) from PDM 16 may be the values of the boundary 43. The values of the boundary 43 are then forward/back-propagated to the boundary 33 of the SUT code 150…; 
Fig. 3, [0030 – 0031] At step 114, having determined at step 110 that less than 100% coverage is achieved, the host machine 12 of FIG. 1 identifies any uncovered test cases or targets in the PDM 16 and proceeds to step 116.
At step 116, the host machine 12 proceeds to automatically generate additional test data to cover these uncovered targets of the PDM 16. Two example methods for obtaining a complete test suite include a formal methods-based method and a heuristics-based guided technique to dynamically approximate expressions or functions of any test cases that are not covered by the initial set of test cases) (emphasis added); 
applying the selected output value to the reference model and tracing the selected output value through the reference model to identify test input values that when input to the reference model, produce the selected output value (Peranandam; Figs. 1 & 2, [0022] Therefore, in order to achieve full test coverage, the host machine 12 of FIG. 1 also generates additional test cases at the level of the PDM 16 and maps (apply) these test cases back to the boundary 33 of the SUT code 150, e.g., using forward/backward propagation techniques and/or heuristic guided techniques. The test cases (output values) from PDM 16 may be the values of the boundary 43. The values of the boundary 43 are then forward/back-propagated (trace) to the boundary 33 of the SUT code 150…; Fig. 3, [0032] Of these, formal methods-based methods may include, by way of non-limiting example, the forward-propagation or back-propagation techniques alluded to above with reference to FIG. 2. That is, the host machine 12 of FIG. 1 can propagate the required constraints from the boundaries 43 of the partial model code 160 of FIG. 2 to the primary input signals 32 to the corresponding SUT code 150 of the same Figure so as to obtain a mathematical constraint expression for the test data obtained in step 116…); and 
using the identified test input values to test the system under test (Peranandam; Fig. 2, [0020] …The values to input signals 32 directed to the boundary 33 produce values in output signals 34 from the SUT code 150…; [0027] At step 108, the host machine 12 simulates the PDM 16 of FIG. 1 using the logged inputs from step 106 and compares the measured outputs to expected values, e.g., as recorded in memory 24 beforehand using calibration data for the device 20 of FIG. 1…)
But, Peranandam does not explicitly teach the reference model comprising a computer-based neural network; training the reference model using
However, Ignatyev teaches 
the reference model comprising a computer-based neural network (Ignatyev; [0153] Next, the inventive system and methods uses a suitable analysis technique to evaluate the data; this may include use of one or more of a neural network, random forest algorithm, or logistic regression algorithm, for example, as a candidate algorithm for purposes of a supervised machine learning task. The machine learning task operates to generate a suitable "model" that uses the numerical vector data entries from the first column of the above Table as inputs, and the values in the Index I column in the Table as outputs. This arrangement operates to train the selected candidate algorithm(s) based on the presumably correct set of training data);
training the reference model usingdata (Ignatyev; [0153] Next, the inventive system and methods uses a suitable analysis technique to evaluate the data; this may include use of one or more of a neural network, random forest algorithm, or logistic regression algorithm, for example, as a candidate algorithm for purposes of a supervised machine learning task. The machine learning task operates to generate a suitable "model" that uses the numerical vector data entries from the first column of the above Table as inputs, and the values in the Index I column in the Table as outputs. This arrangement operates to train the selected candidate algorithm(s) based on the presumably correct set of training data)
Peranandam and Ignatyev are in the same analogous art as they are in the same field of endeavor, processing data.  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Ignatyev teachings into Peranandam invention to allow Peranandam partial design model (PDM) to include machine learning comprising neural network using training algorithm evaluate data as suggested by Ignatyev ([0153].)

Claim 2
Peranandam also teaches
providing the identified input value to the reference model to generate the selected output value (Peranandam; [0021 – 0022] The present system 10 of FIG. 1 therefore generates an initial set of test cases from the SUT code 150 and logs the boundary values on the partial model code 160 for this initial set of test cases. The logged values by the host machine 12 are used in PDM 16 to measure the coverage obtained by the initial set of test cases… Therefore, in order to achieve full test coverage, the host machine 12 of FIG. 1 also generates additional test cases at the level of the PDM 16 and maps these test cases back to the boundary 33 of the SUT code 150, e.g., using forward/backward propagation techniques and/or heuristic guided techniques. The test cases from PDM 16 may be the values of the boundary 43…; [0027] … Step 108 may also include measuring the structural coverage during the simulation of the PDM 16 with the logged inputs, such as by determining the various state transitions with respect to the PDM 16 when the PDM 16 is embodied as a finite state model…; [0030] At step 114, having determined at step 110 that less than 100% coverage is achieved, the host machine 12 of FIG. 1 identifies any uncovered test cases or targets in the PDM 16 and proceeds to step 116.); 
providing the identified input value to the SUT to generate a test output value from the SUT (Peranandam; [0022] Therefore, in order to achieve full test coverage, the host machine 12 of FIG. 1 also generates additional test cases at the level of the PDM 16 and maps these test cases back to the boundary 33 of the SUT code 150, e.g., using forward/backward propagation techniques and/or heuristic guided techniques. The test cases (output values) from PDM 16 may be the values of the boundary 43. The values of the boundary 43 are then forward/back-propagated to the boundary 33 of the SUT code 150…; Fig. 3 [0030] At step 114, having determined at step 110 that less than 100% coverage is achieved, the host machine 12 of FIG. 1 identifies any uncovered test cases or targets in the PDM 16 and proceeds to step 116.); and 
comparing the selected output value to the test output value (Peranandam; Fig. 3, [0027] At step 108, the host machine 12 simulates the PDM 16 of FIG. 1 using the logged inputs from step 106 and compares the measured outputs to expected values, e.g., as recorded in memory 24 beforehand using calibration data for the device 20 of FIG. 1…)

Claim 3
Ignatyev teaches if the comparison indicates a difference between the selected output value and the test output value exceeds a predetermined threshold, analyzing the test output value to determine if the test output value is a legitimate system outputevaluating the statistical or machine learning based analysis of the system data) based on including the revised/corrected data (step or stage 418) and removing the incorrect data. Typically, as used herein, "retraining" refers to a process by which a dataset is updated or revised by adding to it either unchanged data (e.g., that data which is verified to be correct by the user or system administrator), or data that has been revised/corrected by the user or system administrator…) Motivation for incorporating Ignatyev into Peranandam is the same as motivation in claim 1.

Claim 4
Ignatyev teaches if it is determined that the test output value is a legitimate value, re-training the neural network using a dataset containing the identified input value and the test output value (Ignatyev; Fig. 4, [0094] Comparing the determined/estimated likelihood that the data being entered or evaluated is incorrect to a specific value or using the determined/estimated likelihood as part of a decision process, where the decision process may depend upon one or more limits, rules, conditions, triggers, threshold values, etc. (step or stage 410)…; [0099] If indicated, retraining the system (i.e., re-evaluating the statistical or machine learning based analysis of the system data) based on including the revised/corrected data (step or stage 418) and removing the incorrect data. Typically, as used herein, "retraining" refers to a process by which a dataset is updated or revised by adding to it either unchanged data (e.g., that data which is verified to be correct by the user or system administrator), or data that has been revised/corrected by the user or system administrator…) Motivation for incorporating Ignatyev into Peranandam is the same as motivation in claim 1.

Claim 5
Peranandam also teaches if it is determined that the test output value is not the legitimate system output, then the system under test is analyzed to identify an error responsible for creating an illegitimate system output and the identified error is corrected (Peranandam; Figs. 1 & 2, [0020 – 0022] … That is, the portion of the SUT 15 to which the PDM 16 of FIG. 1 corresponds can be represented as a partial model code 160 having a boundary 43. The SUT code 150 of the SUT 15 shown in FIG. 1 has a different boundary 33. The values to input signals 32 directed to the boundary 33 produce values in output signals 34 from the SUT code 150. Because of the differences between the boundaries 33 and 43 of the respective SUT code 150 and the partial model code 160, the values of the input signals 42 to the partial model code 160 can produce different values in the output signals 44 from the partial model code 160 that differ from the respective values of the input and output signals 32 and 34 of the SUT code 150.
The present system 10 of FIG. 1 therefore generates an initial set of test cases from the SUT code 150 and logs the boundary values on the partial model code 160 for this initial set of test cases. The logged values by the host machine 12 are used in PDM 16 to measure the coverage obtained by the initial set of test cases… Therefore, in order to achieve full test coverage, the host machine 12 of FIG. 1 also generates additional test cases at the level of the PDM 16 and maps these test cases back to the boundary 33 of the SUT code 150, e.g., using forward/backward propagation techniques and/or heuristic guided techniques. The test cases from PDM 16 may be the values of the boundary 43. The values of the boundary 43 are then forward/back-propagated to the boundary 33 of the SUT code 150. The use of propagation or guided techniques is recognized herein as a solution to the partial model problem…)
The output for boundary 33 and boundary 43 are different [Wingdings font/0xE0] output 34 and output 44 are different [Wingdings font/0xE0] output 44 causes error because output 44 is not yet covered by initial test cases [Wingdings font/0xE0] generate additional test cases for boundary 43.

Claim 6
Peranandam teaches 
an output generator receiving a current distribution and a target distribution (Peranandam; Figs. 1 & 3, [0023 – 0025] … At step 102, the host machine 12 (output generator) of FIG. 1 receives the input set 14. Input set 14 includes, at a minimum, the implementation software or code embodying the SUT 15, the PDM 16, and the coverage criteria 17 (current distribution)… At step 104, the host machine 12 then identifies partial model code 160 and the I/O boundary signals (target distribution) of the partial model code 160 corresponding to the PDM 16 in SUT code 150…); and outputting a new unexplored output vector y' (Peranandam; Figs. 1 & 3, [0030] At step 114, having determined at step 110 that less than 100% coverage is achieved, the host machine 12 of FIG. 1 identifies any uncovered test cases or targets (output vector y’) in the PDM 16 and proceeds to step 116.)

Claim 7
Peranandam also teaches 
applying restrictions, by the output generator, to a contiguous region of input space (Peranandam; Figs. 1 & 3, [0028 – 0031] At step 110, the host machine 12 determines if the test cases generated as the output set 18 (contiguous region) of FIG. 1 provide 100% test coverage of the PDM 16 with respect to the coverage criteria 17 shown schematically in the same Figure. If 100% coverage is achieved, the method 100 proceeds to step 112…At step 112, the host machine 12 returns the test cases represented by the output signals 18 of FIG. 1…), use test cases in the output set 18 [Wingdings font/0xE0] restriction to the test cases in the output set 18 (contiguous region of input space); and 
applying restrictions, by the output generator, to output space of the software applications to only select the new output vector from an unexplored output space (Peranandam; Figs. 1 & 3, [0028 – 0031] At step 110, the host machine 12 determines if the test cases generated as the output set 18 (contiguous region) of FIG. 1 provide 100% test coverage of the PDM 16 with respect to the coverage criteria 17 shown schematically in the same Figure…At step 114, having determined at step 110 that less than 100% coverage is achieved, the host machine 12 of FIG. 1 identifies any uncovered test cases or targets (contiguous region of input space) in the PDM 16…), use uncovered test cases [Wingdings font/0xE0] restriction to the uncovered test cases (contiguous region of input space)

Claim 9
Peranandam teaches a system for testing software applications in a system under test (SUT) (Peranandam; Fig. 1, [0012] …The present system 10 is configured for automatically generating test cases for the testing of software implementation code, i.e., software under test (SUT) 15, with respect to a partial design model (PDM) as explained below…; and, [0016]) comprising: 
a computer processor in communication with the SUT; 
a memory in communication with the computer processor containing executable instructions (Peranandam; [0017] The system 10 of FIG. 1 may have one or more processors 22 and memory 2…) that when executed by the processor cause the processor to: 
create a data structure representative of a reference model that approximates a function of the SUT (Peranandam; [0005] …The method includes recording a set of input information, including the SUT code, the PDM, and coverage criteria defining the required number of the test cases…; [0024] …The PDM 16 may be generated beforehand using various commercially available modeling solutions, e.g., Rational® Rhapsody® by IBM®…); 
identify unexplored output space defined by respective outputs not observed in prior testing of the reference model (Peranandam; Fig. 3, [0030 – 0031] At step 114, having determined at step 110 that less than 100% coverage is achieved, the host machine 12 of FIG. 1 identifies any uncovered test cases or targets (unexplored output space) in the PDM 16 and proceeds to step 116.
At step 116, the host machine 12 proceeds to automatically generate additional test data to cover these uncovered targets of the PDM 16. Two example methods for obtaining a complete test suite include a formal methods-based method and a heuristics-based guided technique to dynamically approximate expressions or functions of any test cases that are not covered by the initial set of test cases) (emphasis added);
identify an output value from the unexplored output space of the software applications, so as to define an identified output value (Peranandam; [0019] The host machine 12 shown in FIG. 1 is configured to receive an input set 14 and record the input set 14 in memory 24. The input set 14 may include at least the SUT 15, the PDM 16, and test coverage criteria 17…That is, by processing the input set 14, the host machine 12 can use the tool 50 to extract an output set 18 (output values), with the output set 18 forming a specific set of test cases (output values) or targets for testing the SUT 15.  [0022] Therefore, in order to achieve full test coverage, the host machine 12 of FIG. 1 also generates additional test cases at the level of the PDM 16 and maps these test cases back to the boundary 33 of the SUT code 150, e.g., using forward/backward propagation techniques and/or heuristic guided techniques. The test cases (output values) from PDM 16 may be the values of the boundary 43. The values of the boundary 43 are then forward/back-propagated to the boundary 33 of the SUT code 150…; Fig. 3 & steps 114 & 116) (Peranandam; [0022] Therefore, in order to achieve full test coverage, the host machine 12 of FIG. 1 also generates additional test cases at the level of the PDM 16 and maps these test cases back to the boundary 33 of the SUT code 150, e.g., using forward/backward propagation techniques and/or heuristic guided techniques. The test cases (output values) from PDM 16 may be the values of the boundary 43. The values of the boundary 43 are then forward/back-propagated to the boundary 33 of the SUT code 150…; 
Fig. 3, Fig. 3, [0030 – 0031] At step 114, having determined at step 110 that less than 100% coverage is achieved, the host machine 12 of FIG. 1 identifies any uncovered test cases or targets (unexplored output space) in the PDM 16 and proceeds to step 116.
At step 116, the host machine 12 proceeds to automatically generate additional test data to cover these uncovered targets of the PDM 16. Two example methods for obtaining a complete test suite include a formal methods-based method and a heuristics-based guided technique to dynamically approximate expressions or functions of any test cases that are not covered by the initial set of test cases) (emphasis added); 
present the identified output value to the reference model (Peranandam; Figs. 1 & 2, [0022] Therefore, in order to achieve full test coverage, the host machine 12 of FIG. 1 also generates additional test cases at the level of the PDM 16 and maps (apply) these test cases back to the boundary 33 of the SUT code 150, e.g., using forward/backward propagation techniques and/or heuristic guided techniques. The test cases (output values) from PDM 16 may be the values of the boundary 43. The values of the boundary 43 are then forward/back-propagated (trace) to the boundary 33 of the SUT code 150…; Fig. 3, [0032] Of these, formal methods-based methods may include, by way of non-limiting example, the forward-propagation or back-propagation techniques alluded to above with reference to FIG. 2. That is, the host machine 12 of FIG. 1 can propagate the required constraints from the boundaries 43 of the partial model code 160 of FIG. 2 to the primary input signals 32 to the corresponding SUT code 150 of the same Figure so as to obtain a mathematical constraint expression for the test data obtained in step 116…); 
trace the identified output value through the reference model to determine at least one input value that results in the identified output value when input to the reference model (Peranandam; Figs. 1 & 2, [0022] Therefore, in order to achieve full test coverage, the host machine 12 of FIG. 1 also generates additional test cases at the level of the PDM 16 and maps (apply) these test cases back to the boundary 33 of the SUT code 150, e.g., using forward/backward propagation techniques and/or heuristic guided techniques. The test cases (output values) from PDM 16 may be the values of the boundary 43. The values of the boundary 43 are then forward/back-propagated (trace) to the boundary 33 of the SUT code 150…; Fig. 3, [0032] Of these, formal methods-based methods may include, by way of non-limiting example, the forward-propagation or back-propagation techniques alluded to above with reference to FIG. 2. That is, the host machine 12 of FIG. 1 can propagate the required constraints from the boundaries 43 of the partial model code 160 of FIG. 2 to the primary input signals 32 to the corresponding SUT code 150 of the same Figure so as to obtain a mathematical constraint expression for the test data obtained in step 116…)
But, Peranandam does not explicitly teach the reference model is embodied as an artificial neural network (ANN).
However, Ignatyev teaches 
the reference model is embodied as an artificial neural network (ANN) (Ignatyev; [0153] Next, the inventive system and methods uses a suitable analysis technique to evaluate the data; this may include use of one or more of a neural network, random forest algorithm, or logistic regression algorithm, for example, as a candidate algorithm for purposes of a supervised machine learning task. The machine learning task operates to generate a suitable "model" that uses the numerical vector data entries from the first column of the above Table as inputs, and the values in the Index I column in the Table as outputs. This arrangement operates to train the selected candidate algorithm(s) based on the presumably correct set of training data);
Peranandam and Ignatyev are in the same analogous art as they are in the same field of endeavor, processing data.  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Ignatyev teachings into Peranandam invention to allow Peranandam partial design model (PDM) to include machine learning comprising neural network using training algorithm evaluate data as suggested by Ignatyev ([0153].)

Claim 11
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.

Claim 12
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 13
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 14
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claim 15
This limitation is already discussed in claim 6; therefore, it is rejected for the same reasons.

Claim 16
This limitation is already discussed in claim 7; therefore, it is rejected for the same reasons.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peranandam and Ignatyev, as applied to claims 6 and 15 above, and further in view of Singh et al. (patent No. US 6,415,396; hereinafter Singh.)

Claim 8
Peranandam and Ignatyev do not explicitly teach selecting the new output vector y' by modifying an existing output from the training set by a context-dependent large value and based on a visual comparison of distribution plots of a current output space coverage and a target output space distribution.
However, Singh teaches selecting the new output vector y' by modifying an existing output from the training set by a context-dependent large value and based on a visual comparison of distribution plots of a current output space coverage and a target output space distribution (Singh; col. 3: 35 – 59, … In the process of documenting the requirements, a user creates a behavioral-requirements model, which is a model of a system containing temporal, functional, life cycle or other requirements relationships. These relationships specify the circumstances under which a requirement (coverage) applies and places the requirement in the context of other requirements (coverage). The model, also referred to as the representation, is in the form of a hierarchical graph. Selection techniques are applied to the graph to generate test cases (existing output). The selection techniques are chosen to produce the optimal set of test cases (output vector y’)…)
Peranandam, Ignatyev, and Singh are in the same analogous art as they are in the same field of endeavor, processing data.  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Singh teachings into Peranandam/Ignatyev invention to use requirement and hierarchical graph to produce optimal set of test cases as suggested by Singh (col. 3: 35 – 59.)

Claim 17
This limitation is already discussed in claim 8; therefore, it is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194